         Case 1:18-md-02865-LAK Document 354 Filed 06/04/20 Page 1 of 1



                                                 Binder & Schwartz LLP          (T) 212.510.7008
                                                 366 Madison Avenue 6th Floor   (F) 212.510.7299
                                                 New York, NY 10017             binderschwartz.com


June 4, 2020

By ECF
Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     In re Customs and Tax Administration of the Kingdom of Denmark
               (Skatteforvaltningen) Tax Refund Litigation, 18-md-2865 (LAK) – ED&F’s Letter
               Motion to Compel Discovery from SKAT

Dear Judge Kaplan:

        We submit this letter motion on behalf of ED&F Man Capital Markets, Ltd. (“ED&F”) to
request that the Court include the attached two documents in consideration of ED&F’s Letter
Motion to Compel, dated June 1, 2020 [ECF No. 351] so that there will be a complete record
before the Court.
         In its opposition letter dated June 3, 2020 [ECF No. 352], Skatteforvaltningen (“SKAT”)
submitted two exhibits: (A) a May 26, 2020 letter from SKAT’s counsel responding to April 29,
2020 and May 19, 2020 letters from ED&F’s counsel, and (B) an email chain between counsel
regarding, among other things, the May 19, 2020 letter. SKAT did not include in its submission
the letters to which its letter responded. So that the Court may have a complete record, we attach
for the Court’s consideration the April 29, 2020 and May 19, 2020 letters from ED&F’s counsel,
attached as Exhibits A and B, respectively.


                                     Respectfully submitted,




                                     Neil S. Binder
